Title: From Thomas Jefferson to Edward A. Turpin, 10 January 1826
From: Jefferson, Thomas
To: Turpin, Edward A.


                        Dear Sir
                        
                            Monticello
                            Jan. 10. 26.
                        
                    Your favor of Dec. 14. came to hand yesterday, and I now inclose you a copy of the laws and construction of our University with a notice of the terms of board, tuition Etc. the general plan of the buildings is too large and heavy for the mail, and no special drawings exist. our family recollects your visit with great pleasure, and were disappointed in not seeing you on your return in the spring as expected. could you now visit our neighborhood you would see our University in a very different state from what it was when you were here. we have been very fortunate in the selection of the Professors which we recieved from abroad. they are men of the highest qualifications in point of science, and in character correct and amiable. before the vacation we had 120. students, at first a little unruly, but soon set to rights and latterly perfect examples of good order and application.I tender you the affectionate recollections of the family with all our wishes for your success in life and assurances of great esteem and respect.
                        Th: Jefferson
                    